DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 4/29/2022 has been entered and made of record.
Application Status 
Claims 2-3 were canceled. 
Claims 1 and 4-10 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Joseph Su (Reg. No. 69761) on 5/10/2022 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (Currently amended) A parallel multi-region imaging device, comprising: a multi-focus generation module, a spatial demodulation module, and a detection module;
the multi-focus generation module being configured to modulate illumination light to generate a plurality of focuses in an object-side of an objective lens, and to form a plurality of different illumination regions, thereby generating multiple paths of signal light through a sample to be imaged;
the spatial demodulation module being configured to make spatial energy distribution of each path of signal light no longer overlap or make an overlapping region smaller than a target requirement; and
the detection module being configured to independently detect each path of signal light passing through the spatial demodulation module, so as to implement parallel multi-region imaging,
the parallel multi-region imaging device further comprising a spectroscope between the multi-focus generating module and the spatial demodulation module, wherein the spectroscope is configured to spatially separate the illumination light and signal light returned from the sample to be imaged, so that the illumination light output by the multi-focus generation module is propagated to the sample to be imaged and meanwhile the signal light returned from the sample to be imaged is propagated to the spatial demodulation module,
wherein a beam splitting method of the spectroscope includes splitting based on wavelength, splitting based on polarization state, splitting based on spatial position, and attenuation type splitting.
2. (Cancelled) 
3. (Cancelled) 
4. (Currently amended) The parallel multi-region imaging device according to claim [[3]] 1, further comprising a scanning module behind the spectroscope,
	wherein the scanning module is configured to change a propagation direction, a divergence degree or a convergence degree of a beam, so that a focus of the object-side of [[an]] the objective lens or a one-dimensionally focused line changes position in space, thereby performing scanning.
5. (Previously presented) The parallel multi-region imaging device according to claim 4, wherein a scanning member in the scanning module includes reflective type, transmissive type, or diffractive type.
6. (Currently amended) The parallel multi-region imaging device according to claim 1, further comprising a relay optical path,
wherein the relay optical path is configured to implement pupil matching between the scanning module and [[an]] the objective lens, so as to enable the illumination light to enter the objective lens to illuminate the sample to be imaged within a target scanning range of the scanning module.
7. (Currently amended) The parallel multi-region imaging device according to claim [[2]] 1, further comprising a relay optical path, wherein the relay optical path is configured to implement pupil matching between the scanning module and [[an]] the objective lens, so as to enable the illumination light to enter the objective lens to illuminate the sample to be imaged within a target scanning range of the scanning module.
8. (Currently amended) The parallel multi-region imaging device according to claim [[3]] 1, further comprising a relay optical path, wherein the relay optical path is configured to implement pupil matching between the scanning module and [[an]] the objective lens, so as to enable the illumination light to enter the objective lens to illuminate the sample to be imaged within a target scanning range of the scanning module.
9. (Previously presented) The parallel multi-region imaging device according to claim 4, further comprising a relay optical path, wherein the relay optical path is configured to implement pupil matching between the scanning module and the objective lens, so as to enable the illumination light to enter the objective lens to illuminate the sample to be imaged within a target scanning range of the scanning module.
10. (Previously presented) The parallel multi-region imaging device according to claim 5, further comprising a relay optical path, wherein the relay optical path is configured to implement pupil matching between the scanning module and the objective lens, so as to enable the illumination light to enter the objective lens to illuminate the sample to be imaged within a target scanning range of the scanning module.

Allowable Subject Matter
Claims 1 and 4-10 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a parallel multi-region imaging device. In order to solve technical problems of difficulty in weak light detection, incapability of signal demodulation, high proneness to misjudgment in the existing parallel multi-region imaging detection technique, the instant invention develops a parallel multi-region imaging device that includes a multi-focus generation module, a spatial demodulation module, a detection module, and a spectroscope. The multi-focus generation module is configured to modulate illumination light to generate a plurality of focuses in an object-side, and to form a plurality of different illumination regions, thereby generating multiple paths of signal light through a sample to be imaged. The spatial demodulation module is configured to make spatial energy distribution of each path of signal light to no longer overlap or make an overlapping region smaller than a target requirement.  The detection module is configured to independently detect each path of signal light passing through the spatial demodulation module, so as to implement parallel multi-region imaging.  The spectroscope, located between the multi-focus generating module and the spatial demodulation module, is configured to spatially separate the illumination light and signal light returned from the sample to be imaged, so that the illumination light output by the multi-focus generation module is propagated to the sample to be imaged, and also propagates the signal light returned from the sample to be imaged to the spatial demodulation module. In order to perform these functions the spectroscope implements a beam splitting method, which includes splitting based on wavelength, splitting based on polarization state, splitting based on spatial position, and attenuation type splitting. A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were applied for claims in the previous Office action. Please see the Final Office action mailed on 2/2/2022 for details.  During the interview conducted on 5/10/2022, the Examiner suggested the Applicant to include limitations of claims 2-3 into all of the independent claims. On 5/12/2022, the Applicant agreed with the Examiner’s suggestion.  Upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1 and 4-10 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488